RECEWED
Western District ot Washington
at Sealt|e

March 22, 2019 MAR 29 2019

" rk. "r‘-'. "-a Lr-:RK
ol=mi"ns ‘Lir:iii'i`< latdrgcounr
The Honorable Judge Christopher Alston

Bankruptcy Court, Westem District ot Washington
700 Stewart Street, Room 6301
Seattle, WA 98101

RE: Medal|ic Art and Northwest Territorial Mint

Your Honor.

l write to you yet again. l know you are close to finalizing the fees for Mr. Calvert and
company but request that you please consider some information presented below prior
to your conclusions

l have two objectives for this writing. The first to correct a purposely misleading
comment made by Mr. Ca|vert. He continues to try and paint an inaccurate picture of my
character and this last hearing underscored his cleverness in how he does that. ln the
heat of his statements, saying he was “otfended”, which was overacted; he decided to
throw my name in amongst the discussion about theft by individuals from the mint. He
never mentions the person by name who was caught nor Mr. Wagner who is still
benefiting from the NWTM assets; the assets l am trying to ‘legally` buy. lt was an
opportunity to mention me in a negative light.

Mr. Calvert mentioned me by name so as to set the stage to discredit my first and now
my second offer to buy the “valueless" asset called NWTM. He knows l am pressing this
issue and he just wants me to go away. But just in case you should ask about me and
the otters, he can say, l am not a reliable purchaser hence his characterization of me as
being a thief.

l would think the court would be very upset with him knowing he purposeiy lied about
what transpired that evening. lt is documented in great detail by the head of Human
Resources who accompanied me that evening at 6:00 PlVl after work, not in the middle
of the night as Mr. Ca|vert stated, (attached). He knowingly misled you with information
that is not true. l have my iawyer working with Mr. Gearin to formally resolve this
misinformation for the record. Whether he does the right thing is questionable

Also attached you will tind my lawyers letter asking for a statement be made to the court
to correct Mr. Calvert’s overt lie. You will also Hnd the proof that he knew better in what
he said and represented to you about me.

CaSe 16-11767-CMA DOC 2066 Filed 04/01/19 Ent. 04/01/19 10235:18 Pg. 1 Of 8

Second, l have copied you on my latest otter to acquire the remaining NWTM assets
with a sizable increase in my offer especially when you take into account these assets
have no value as iVlr. Calvert has reported. l cannot understand why he is non
responsive to my offers. l can guess but that would be speculation

So, now you have the latest information and confirmation of an aspect of Mr. Ca|vert’s
chara hat is not becoming of an individual let alone a trustee of the court.

   

CaSe 16-11767-Cl\/|A DOC 2066 Filed 04/01/19 Ent. 04/01/19 10235:18 PQ. 2 Of 8

1
Report for night et
February 06,2018

‘l'o Whom it May Concern:

Gn Tuesday i=ebruary 6, 2018 around noon Bi|l Ata|la, Michael White, and myself Matthew l.ee
agreed to meet at 80 East Airpark Vista bouievard, also known as the Medatlic Art building. The three of
us agreed to meet at 6:00 p.m. after Michaei got off work. the reason we would be meeting is too
photograph and document the machines that we were hoping to buy if our investor nme through Due
to Michaei getting a job et Panasonic the oniy time we could meet was in the evening.

l was the first to arrive at the building about 5 minutes to eariy, Bili arrived at 5:00 p.m., and
Michaei arrived shortty often Bilt at this time informed me that he aiso needed to clean out his oftice,
and Tmstea Mari< Caivert had approved it. To enter the building Michael was the only one who had a
key, l had the oombo for the alan~n, and Bilt had received pennission from Mark Calvert to enter the
facility

The three of us entered the facility around 5:10 p.m. to start getting the information needed.
We entered the tobt)y side door leading us into the breakroom, and then down to the main production
ticor entrance The first thing we did when entering was turned on all the lights to make sure we had
good visibility of the equipment Not having the exact time, l would say we were on the production
floor for ctose to an hour and a half. Michael photographed equipment in every area except packaging

When we were done photographing the production floor, Michael and l turned off the lights
Bil| separated from us to go clean up his office, and l went with MiChBt-.‘l to double Ch€dt his former
office space. Michaei took a few items that were not Norl:hwest Territorial or Medallic Art property. The
items were a coffee mug and Protein shaker. Michae! and l left the production floor and headed back
toward the break room. On our way upstairs to photograph art equipment we stopped into the security
office to make sure leff Goodfe|tow did not take the AR-JS, l have spoken to Merk Calvert about buying
the AR-l$ multiple times. When left returned to start ciosing the building, the lirst question he had was
if we still had the AR-Tt$.

After Seeil'tg that the AR*].S was Stiil l:here, Mi€hael and i went through the breakion and up
the lobby stairs fin the way l attempted to open the HR oflice, to verify l had taken everything but the
door was locked Michael photographed the Beii, the small scale, and the large scale from the top of the
stairs. We then entered into the main upstairs area, through the door where the current Library is
located. Midtae| and | entered into the library and looked at the medais and where the telescope once
sat. The telescope had been given away for free to jeff Goodfeliow from Paul Wagner. This upset ail
three of us, for the fact that we had all taken a liking to it. lt was our belief that it was not Paui's to give
away.

ns we went to leave the tibrary we met Biil in the hallway Bill then entered into the Library
with us. Biii expressed his concern about things possibly missingl and not being where they should be.
we exited the Library and ail three of us went down to Bilt"s office momentariiy before heading over to

 

ease 16-11767-CMA Doc 2066 Filed 04/01/19 Em._o:/ol/'is 10:'§5:18 Pg. 3 of s

2
Report for night of
February 05,2013

the Art area. Michael White noticed that one of the 30 art computers was missing. Knowing that Pau|
had given away all the art computers up in ltent, and then was working to hire the artists Per Michaei
Wh'rte this computer had approximately 14 thousand dollars’ worth in the computer and software Paul
has been trying to start up his own import business, and has done many things to make us all suspil.:ii:»nrh
Hoping to avoid any further issues, the three of us went into the lT office. l was hoping that Michael
would see the computer and put his tensions to rest. We did not find the computer, but Bil| did notice a
few items that had been removed from his office These items included:

~ A nickel plated ‘l“rtanic Medal, in a wooden box
a A luz Silver bullet

v 50me Medal|ions tl'lat Tom Boyle made that were manned in their packaging

l know that Bill took the iitanic Medal and also the Silver Bullet, but l am unsure about the scrap
medallions.

All three of us left the lT room, and went to Bills oflice. On the way to Bili's office Bil| stopped
and showed the camera what he had removed from the lT room. When we arrived at Bill's office he had
three boxes packed with items One box had binders and office supplies the other mo boxes held
mEdaiS, wooden Star\ds, and packaging These items Bi|i had been working on for the past year, Per
Mark Calvert, employees were able to remove between 50 and 75 meda|s that they had worked on or
been apart of. l briefly glanced into the boxes since Edgar Chacon and Russ Wilson had already been
through Bill's office Biil carried the boxes to the lobby and then to his truck. Bill then called Mark
Calvert to let him know what was taken, and what he believed was missing Marlt Cai\rert did not
answer the phone. At approximately 7:50 p.m. l setthe alarm, and Michael locked the front door. We
all drove off at the same time, in different vehicles

l declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and bellef.
l :f@gi

Date: Febrtlary 8, 2018

Matthew tee

 

CaSe 16-11767-CMA DOC 2066 Filed 04/01/19 Ent. 04/02|_/19 10235:18 Pg. 4 Oi 8

DONALD A. BAILEY

Attorney at law
1601 Fii'th Avenue, Suite 610
Seattle, Washjngton 98101

'I'elephone: 206-g 682 4312

Mobi.le: 206 910 2384
Donald.Bai.l Erbailey.com
March 20, 2019
Miehael Gearin
K & L Gates
925 4thAve, #29!}0
Seattle WA 98104
Re: Mint - Atalla

Dear Mike:

Bill Atalla and I listened to the recording of the March 13 hearing in front of ]udge
Alston. We were shocked to hear the judge attack Mark Calvert for complying with the
FBI subpoenas We can see how Mark would be upset and offended at the judge's
remarks l don't think the judge really understands the work product doctrine, either.

Then the judge trotted out some old emails, questioning Mark about them and virtually
accusing him of turning a blind eye to employee theft I can well imagine Mark losing
his composure at that point. IWould have too. Apparently, in the heat of the moment,
Mark mis~spoke, and mentioned Bill Ata]la’s name in the same breath as the sheriff and
the FBI agent who took stuff upon leaving. At 26:18 of the recording Mark says “50,
no, I had Biil Ataiia come in in the middle of the night, in the middle of the night,
picking up stuff. l had to go chase him down.”

Mark must have forgotten that he gave Bill Ata]la permission to go into his office and
clear out his things, that Bill went in at 6 pm, right after working hours, not in “ the
middle of the night”, and that Matthew Lee wrote a report for Mark of what transpired
(copy attached). Obviously, if there really were credible allegations that Bi]l had
committed theft, your firm would have raised them when Biil moved to compel
payment of his severance pay.

Bi]i would like Mark to correct the record with a brief declaration acknowledging that

Bi]l had permission to go into the facility to photograph some equipment and clean out
his office, that he did not go in “in the middle of the night”, and that Mark has no

CaSe 16-11767-CMA DOC 2066 Filed 04/01/19 Ent. 04/01/19 10235:18 Pg. 5 Of 8

Michael Gearin
March 20, 2019
page - 2

ln his prior offer, Bill offered to have his new company pay a dividend to the unsecured
creditors of the Mint. That part of the offer is withdrawn as unworkable

ln Mark Calvert’s 'l`hird Supplernental Declaration (Docket 2039), he mentions
negotiations with prospective purchasers of the store inventory and the residual assets
of the estate. Both you and Mark have said that Bill is welcome to make a cash bid
When a sale is submitted for court approval 'l`his is of course the law and procedure in
Bankruptcy Court anyway. Bill would very much like the opportunity to talk to Mark
about the offer set forth in this letter before the deal is presented to the court, and how
he can best assist the trustee in wrapping up this estate.

Very truly yours,
f §
Donald A Bailey
encl.
cc: M Northrup

CaSe 16-11767-CMA DOC 2066 Filed 04/01/19 Ent. 04/01/19 10235:18 Pg. 6 Of 8

DONALD A. BAILEY

Ati)omey at Law
1601 Fifth Avenue, Suite 610
Seattle, Washington 96101

T Mobile: gil*fai%%

oomusaseyeshaabasey mm
March 20, 2019
Michael Gearin
K & L Gates
925 ethAve, #M
Seattle WA 98104
Re: Mint - Offer to Purchase
Dear Mike:

Bi]l Atalla previously made an offer to purchase the intellectual property assets of the
Mint. This letter is a revision of that prior offer. The price offered is now $50,000.

The intellectual property assets which are the subject of this offer (the "IP Assets”) are
as follows:

NWTM customer list (domestic and irnport),

All NWTM trademarks and copyrights,

The NWTM name and brand,

All NWTM art and design files,

'I'he NWTM Amazon website

.The nwtmint. com domain and all other NWTM derivative websites [which
we understand to number 19}

7. Any Chinese dies that can be used with permission from the customer,
8. All rights to Military Exchanges which sell NWI'M products, and

9. Any other intellectual property rights owned by the bankruptcy estate
related to the foregoing

°`E-"':f‘$-*’.N!“‘

Bill Atalla intends to create a new operating company to own and use the IP Assets. He
will pay the estate $50,000 for the IP Assets. The sale would be subject to Bankruptcy
Court approval, but would otherwise be ”as is, where is", without warranty of title,
merchantability or fitness for a particular purpose Bill recognizes that the trustee can
only sell the rights the bankruptcy estate holds. In making this offer, Bill has done his
own investigation of the IP Assets, and is not relying on any representation made by
any representative of the estate.

CaSe 16-11767-CMA DOC 2066 Filed 04/01/19 Ent. 04/01/19 10235:18 Pg. 7 Of 8

Michael Gearin
March 20, 2019
page - 2

credible evidence that Bi]l removed anything he was not authorized to remove.
Fortunately, Mark's statements were not under oath, so there should be no negative
ramifications to correcting the record.

l realize that Mark is not currently a fan of Bill, but l hope that will not prevent him
from correcting an obvious misstatement that could have serious negative
ramifications for Bill. l am happy to work with you on the wording of a corrective
declaration ]ust let me know if Mark is inclined to do the right thing. Thanks.

Very truly yours,
r@
Donald A Bailey
encl.
cc: lvi Northrup

CaSe 16-11767-CMA DOC 2066 Filed 04/01/19 Ent. 04/01/19 10235:18 Pg. 8 Of 8

